                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION


DOROTHY GAUTREAUX, ET AL,                )
MAISHA IMANI HAMILTON, on behalf of herself
                                         )
and others who are similarly situated    )                    Case Number: 66 C 1459
                                         )                    Consolidated w/ 66 C 1460
           Plaintiffs,                   )
     vs.                                 )
                                         )                    Hon. Marvin Aspen
UNITED STATES DEPARTMENT OF HOUSING      )
& URBAN DEVELOPMENT, CITY OF CHICAGO,    )                    Re: Emergency Motion
CHICAGO HOUSING AUTHORITY, CEO TRACY     )
SCOTT, COO JAMES BEBLEY, MICHAEL HARRIS, )
THERESA DENT, DAVITA HEARD               )                    Room 1903
           Defendants.                   )

                                 NOTICE OF FILING
To: Chicago Housing Authority (present and former CHA staff) Defendants
By Atty. Cheryl Colston, CHA, 60 East Van Buren St., 12th Fl., Chicago, IL 60605

Please TAKE NOTICE that on August 20, 2019 at 10:30 a.m., or as soon thereafter as I
may be heard via Telephone-Conference, I shall appear before the Honorable Jorge Aspen
or any judge sitting in his stead in Courtroom 1903 of the U.S. District Court of the
Northern District of Illinois, Eastern Division, 219 South Dearborn St., Chicago, Illinois
and shall present the following motion attached hereto:

     HAMILTON’S MOTION FOR EMERGENCY TRANSFER TO SAFETY
                            CERTIFICATE OF SERVICE
I hereby certify that on August 13, 2020 , I provided service to the person or persons
listed above by the following means: email to ccolston@ thecha.org, tscott@thecha.org
jbebley@thecha.org, miharrismiharris@thecha.org, tdent@chacontractor.org,

Signature: /s/Maisha Hamilton                   Date: August 13, 2020
Maisha Imani Hamilton
.P.O.Box 4734                                   Phone: 773-243-9619
Chicago, IL 60680
